Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 1 of 14

JOHN C. RISEBOROUGH, ISBA #7898

JEREMY l\/l. ZENER, ,ISBA #10479
PAINE HAMBLEN LLP

717 W. Sprague Ave., Suite 1200
Spol<ane, WA 99201-3505
Telephone: (509) 455-6000
Facsimile: (509) 838-0007
jcr@painehamblen.eom

j eremy.Zener@paineharnblen. com

Attorneys for Plaintiff

American Family Mutual Insurance Company

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

AMERICAN FAMILY l\/IUTUAL
INSURANCE COMPANY, a
Wisconsin corporation,

Plaintiff,
Vs.

PATRICK JAMES NUXOLL, an
individual, RONALD H. CRAMER and
GLENN CRAMER,

Defendants.

 

Case NO. 18-560

COMPLAINT FOR
])ECLARATORY JUD GMENT

 

CGMES NOW Plaintiff, Al\/[ERICAN FAMILY MUTUAL INSURANCE

COl\/[PANY (“Ameriean Family”), by and through its attorneys, Paine Hamblen,

LLP, and John C. Riseboreugh and Jererny M. Zener, and for its Complaint for

Declaratory Judgment against the Defendants, pleads and alleges as follOWs:

COMPLAINT FOR DECLARATORY JUDGMENT - 1

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 2 of 14

I. PARTIES AND JURISDICTION

l. At all times relevant hereto, American Family Was and now is a
corporation organized and existing under the laws of the State of Wisconsin and Was
and now is licensed and authorized to transact the business of insurance in the State
ofldaho.

2. At all times relevant hereto Defendant Patrick J ames NuXoll (“NuXoll”)
Was a resident of Levviston, State of Idaho, Nez Perce County.

3. At all times relevant hereto, Defendant Ronald H. Cramer
(“R. Cramer”) Was a resident of Levviston, State of ldaho, Nez Perce County.

4. n At all times relevant hereto, Defendant Glenn Cramer (“G. Cramer”)
Was a resident of LeWiston, State of Idaho, Nez Perce County.

5. This action for Declaratory Judgment is one in Which the United States
District Court is given original jurisdiction by reason of diversity of citizenship and
the requisite amount in controversy exceeds $75,000 pursuant to Title 28, U.S.C.
§13322

II- M§
6. Plaintiff issued a Homeovvners Policy (“Policy”), including

endorsements,, t_o NuXoll, policy number l l-D49343 -0 l , for the policy period 05 ~05 -

COMPLAINT F()R DECLARATORY JUDGMENT - 2

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 3 of 14

2015 through 03-11-2016.l The Policy provided certain coverages for Nuxoll’s
dwelling and property located at 927 Linden Avenue, Lewiston, Idaho 83501 as well
as personal liability coverages, subject to all the terms, conditions, provisions, and
exclusions of said Policy. The policy limit for personal liability coverage is
$500,000.00.

7. On or about l\/Iay 21, 2015, David W. Cramer (“D. Cramer”) died while
present at Nuxoll’s residence described above. The death was caused by multiple
stab wounds. Nuxoll initially reported that D. Cramer had committed suicide.

8. lnvestigation by the Lewiston Police Department led to the conclusion
that D. Cramer had been assaulted and killed by Nuxoll and Nuxoll was ultimately
charged with l\/lurder in the First Degree for D. Cramer’s death.

9. On Gctober 16, 2015, R. Cramer filed a Complaint for Wrongful Death
against Nuxoll claiming to be an heir of D. Cramer, while alleging the existence of
another heir, G. Cramer, D. Cramer’s brother (“the Complaint”). The Complaint
alleges two causes of action1 (1) that D. Cramer’s death was caused by the
intentionally harmful and malicious actions of Nuxoll and the intentional act of
repeatedly stabbing D. Cramer with a large knife; and (2) the wrongful death was

caused because Nuxoll “failed to use ordinary care when he became highly

 

l A true and complete copy of the Policy is attached hereto as “Exhibit A.”

COMPLAINT FOR DECLARATORY JUDGMENT - 3

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 4 of 14

intoxicated and brutally stabbed and cut D. Cramer multiple times,” This count was
labeled “Negligence Acts,” but did not describe an accident2

10. On l\/lay 25, 2016, the Court stayed the R. Cramer action pending
resolution of the criminal charges against Patrick Nuxoll.

ll. The Complaint by R. Cramer was tendered to American Family for
indemnity coverage, and for a defense. After reviewing that Complaint, American
Family determined that there was not likely coverage under Nuxoll’s Policy with
American Family and, on February 18, 2016, sent Nuxoll, via certified mail, return
receipt requested, and first class mail, a reservation of rights letter setting forth its
opinion that there was likely no coverage for the allegations of the Complaint
American Family did agree, however, to provide a defense for Nuxoll under a full
reservation of rights, retaining defense counsel for Nuxoll to provide that defense

12. On February 10, 2017, G. Cramer, surviving brother of D. Cramer,
filed a Complaint for Wrongful Death against Patrick J ames Nuxoll in the District
Court of the Second Judicial District of the State of Idaho in and for the County of
Nez Perce under cause number CV 17-00304. The allegations of that Complaint are

essentially the same as that of the Complaint filed by R. Cramer.3 The defense

 

2 A copy of the R. Cramer Complaint is attached hereto as “Exhibit B.”
3 A copy of the G. Cramer Complaint is attached hereto as “Exhibit C.”

COMPLAINT FOR DECLARATORY JUDGM_ENT - 4

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 5 of 14

counsel previously appointed for Nuxoll by Plaintiff American Family likewise
undertook the defense of Nuxoll in the G. Cramer action.

13. On March 23, 2017 both of the Cramer actions were consolidated
Proceedings in the G. Cramer action likewise were held in abeyance awaiting the
results of the Nuxoll criminal trial.

141v On October 31, 2018, the charges of First Degree Murder against
Nuxoll were submitted to a jury in the District Court for the Second Judicial District
for the State of Idaho, in and for the County of Nez Perce. The jury returned a verdict
of guilty on the charge of First Degree l\/lurder.

15. On December 5, 2018, Plaintiff American Family sent NuXoll, through
his personal counsel Richard Cuddihy, a second reservation of rights letter
reasserting its concern for the lack of coverage pursuant to cited policy provisions
Having received no response from Nuxoll or his personal counsel, Plaintiff
American Family sent another reservation of rights letter to lNuxoll through the
counsel defending him in the Cramer lawsuits, again fully reserving its rights and
advising of its intention to file a declaratory judgment action in order to establish the
rights and obligations of American Family and Nuxoll under the terms of the

Homeowner’s Policy, as well as any interests of Cramers in said policy.

COMPLAINT FOR DECLARATORY JUDGMENT - 5

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 6 of 14

III. THE AMERICAN FAMILY POLICY
16. Plaintiff American Family issued an Idaho Homeowner’s Policy,
No. ll-D49343-01 to Nuxoll for the policy period 05~05-15 ~ 03-11-16. The
applicable coverage is found at Section 2 of said Policy, Liability Coverages.
17. Coverage D ~ Personal Liability Coverage of the Policy provides as
follows:
We will pay, up to our limit, compensatory damages for
which any insured is. legally liable because of bodily

injury or property damage caused by an occurrence
covered by this Policy.

18. Coverage D also provides a defense benefit as follows:

If a suit is brought against any insured for damages
because of bodily injury or property damage caused by
an occurrence to which this Policy applies, We will
provide a defense at our expense by counsel of our choice.
We will defend any suit or settle any claim for damages
payable under this Policy as We think proper.

19. Under the Definitions section of the Policy (page 2, HO-5 (Id) Ed.
6/94), Patrick Nuxoll would be an insured under the Policy and the reference to you
refers to Patrick Nuxoll. The terms We and our in the Policy provision refer to

Plaintiff, American Family.

COMPLAINT FOR DECLARATORY JUDGMENT - 6

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 7 of 14

20. The Defmition section further defines bodily injury in relevant part as:

Bodily harm, sickness or disease It includes resulting loss
of services, required care and death.

Bodily injury does not include:
(a)
(b)

(c) Emotional or mental distress, mental anguish,
mental injury, or any similar injury unless it
arises out of actual bodily harm to the person.

21. The definition of occurrence is:

An accident, including exposure to conditions, which
results during the Policy period, in:

(a) Bodily injury, or
(b) Property damage

Continuous or repeated exposure to substantially the same
general harmful conditions is considered to be one
occurrence

22. There are exclusions applicable to Coverage D ~ Personal Liability and
Coverage E - l\/[edical Expense as modified by the Idaho Amendatory Homeowner’ s
Endorsement:

Exclusion 1 Abuse is deleted and replaced by the following:

SeXual Molestation or Misconduct, Corporal
Punishment, Physical or Mental Abuse.

We will not cover bodily injury or property
damage arising out of or resulting from

COMPLAINT FOR DECLARATORY JUDGME_NT - 7

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 8 of 14

sexual molestation or misconduct, corporal
punishment, physical or mental abuse.

a. This includes any actual or alleged:
(1)
(2) Corporal punishrnent; or

(3) Physical or mental abuse
resulting from acts or omissions
of any insured.

b. This exclusion applies regardless of:
(l) Intent to cause injury, or

(2) The theory of relief pursued,
asserted or claimed by anyone
seeking compensation under
this Policy.

Exclusion 10 Intentional Injury is deleted and replaced by
the following: EXpected or Intended.

We will not cover bodily injury or property
damage arising out of an expected or intended
act or omission

a. This includes any type of bodily
injury or property damage that an
insured:

(l) Intends; or

(2) l\/[ay expect to result from any
intentional act or omission.

b. This exclusion applies even if the
bodily injury or property damage is:

COMPLAINT FOR DECLARATORY JUDGMENT - 8

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 9 of 14

(1)

(2)

(3)

(4)

(5)

Of a different kind, quality, or
degree than intended;

To a different person or property
than intended;

The result of a williiil and
malicious act, no matter at
whom the act was directed;

Unexpected or unforeseen by
the person injured or the owner
of the property damaged; or

Sustained regardless of whether
an insured:

(a) ls under the influence of
alcohol or any controlled
substance;

(b) Lacks the mental capacity
to govern his or her
conduct; or

(c) ls deemed not to have had
the mental capacity to
form the legal intent to
commit the act or
omission.

c. This exclusion applies regardless of
the theory of relief pursued, asserted or
claimed by anyone seeking
compensation under this Policy.

Exclusion 17 (Unamended) Violation of LaW.

We will not cover bodily injury or property
damage arising out of:

COMPLAINT FOR DECLARATORY JUDGMENT - 9

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 10 of 14

a. Violation of any criminal law for
which any insured is convicted;

c. Violation of any criminal law for
which any insured is not convicted due
to mental incapacity.

23. There is an additional exclusion which is applicable to personal liability
alone, as modified by the ldaho Amendatory Homeowner’s Endorsement:

Exclusion 4 Punitive Damages is deleted and replaced by
the following:

Statutorily Imposed, or Court-()rdered
Damages. We will not cover punitive, statutory
imposed, or court-ordered damages. This
includes any personal liability for:

a. Punitive exemplary statutorily
imposed, multiple or aggravated
damages ;

b. Fines, penalties or court-ordered

restitution; or

c. Award or statutorily mandated
attorneys’ fees related to a. or b. above.

24. The charge of Murder in the First Degree, l.C. §18-4001, 18-4002 and
18-4003 is a felony which requires proof beyond a reasonable doubt that Nuxoll
willfully, unlawfully, deliberately, with pre-mediation and with malice aforethought
and/or intentional application of torture, kill and murder D. Cramer, a human being,

by stabbing and/or cutting D. Cramer with a knife from which he died.

COMPLAINT FOR DECLARATORY JUDGMENT - 10

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 11 of 14

25. An actual and justiciable controversy exists between American Family,
R. Cramer and G. Cramer and Nuxoll involving the rights and liabilities of the
parties, if any, under the aforementioned Policy, or to policy proceeds which
controversy is dependent upon the construction of said Policy, and which
controversy may be determined by judgment of this Court without other lawsuits

IV. COUNT I
Declaratory Judgment

26. Plaintiff re~pleads and re~alleges all of the allegations contained in
Paragraphs l through 25 of this Complaint as though fully set forth herein.

27. There is no coverage under the ldaho Homeowners Policy issued by
American Family as there was no occurrence, i.e., Nuxoll’s assault and murder of
D. Cramer was not an accident

28. Even if Nuxoll’s actions which resulted in the death of D. Cramer could
be construed an accident, the Policy’s exclusions operate to bar coverage of
D. Cramer’s damages:

(a) Nuxoll’s actions constituted physical or mental abuse of

D. iCramer;

(b) D. Cramer’s bodily injury was either intended by Nuxoll, or is

the type of injury which Nuxoll would expect to result from his intentional act

COMPLAINT FOR DECLARATORY .]UDGMENT - 11

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 12 of 14

or omission. Such damages are excluded whether or not D. Cramer’s injury
was a different kind, quality or degree than Nuxoll intended, whether or not
Nuxoll was under the influence of alcohol or whether Nuxoll may be deemed
not to have had the mental capacity to form the legal intent to commit the act
or omission. Such damages were the result of a willful and malicious act by
Nuxoll and are excluded
(c) Punitive, statutory imposed or court-ordered damages would not
be recoverable as the same are excluded under the Policy.
(d) .Any damages for bodily injury are excluded because Nuxoll has
been convicted. Damages are excluded even if, on potential retrial, Nuxoll is
not convicted due to mental incapacity
29. Given that there is no coverage under the Policy for the allegations of
the Complaint, there is no obligation under the Policy for Plaintiff American Family
to provide a defense at its expense American Family is thus entitled to withdraw
from the defense of the underlying consolidated actions.

30. Additional justifications may exist for a determination that no coverage
exists under the Policy for the claims asserted against Nuxoll. Plaintiff reserves the
right to amend its Complaint to assert such additional basis for the declaratory relief

it seeks herein.

COMPLAINT FOR DECLARATORY JUDGMENT - 12

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 13 of 14

V. COUNT II
Attorneys’ Fees

31. Plaintiff re-pleads and re-alleges all of the allegations contained in
Paragraphs 1 through 30 of this Complaint as though nilly set forth herein.

32. Plaintiff has been required to retain the law firm of Paine Hamblen,
LLP, to bring this action. Plaintiff is entitled to recover costs and reasonable attorney
fees incurred in this matter pursuant to ldaho Code §§ 12-120, 12-121, 12-123, 10-
1210, and/or other applicable provisions of ldaho law.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays this Court enter declaratory judgment as
follows:

l. Plaintiff, American Family, is under no obligation to defend or
indemnify Patrick Nuxoll for the claims set forth in the Cramer Complaint;

2. Plaintiff, American Family, is entitled to withdraw from the defense of
Patrick Nuxoll for the allegations of the Cramer Complaint immediately;

3. Defendant Patrick Nuxoll is not entitled to either a defense of the
allegations set forth in the Cramer Complaint, or indemnification by American
Family in the event Patrick Nuxoll is required to pay, by way of settlement or

judgment, any sums to Cramers on account of said Complaints;

COMPLAINT FOR DECLARATORY JUDGMENT - 13

Case 3:18-cv-00560-DCN Document 1 Filed 12/19/18 Page 14 of 14

4. That this declaratory judgment be advanced on the trial calendar for
early hearing and trial.
5. That Plaintiff be awarded its attorney’s fees, costs and disbursements
incurred in prosecuting this case.
DATED this it day er December, 2018.
PAINE HAMBLEN LLP
By: /s/ John C. Riseborough
John C. Riseborough, lSBA #7898

Jeremy l\/I. Zener, lSBA #10479
Attorneys for Plaintiff

l:\Spodocs\00094\00039\PLEAD\01756191 .DOCX

COMPLAINT FOR DECLARATORY JUDGMENT - 14

